Citation Nr: 1024728	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for ulcer disorder 
secondary to service-connected appendectomy with postoperative 
adhesions.

2.  Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran had active military service from January 1956 to May 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for ulcer disorder secondary to 
service-connected appendectomy with postoperative adhesions.

In a September 2007 decision, the Board denied the Veteran's 
claim, and he appealed the decision to the U.S. Court of Appeals 
For Veterans Claims (Court).    In a November 2009 Order, the 
Court set aside the September 2007 decision and remanded the 
service connection and TDIU issues to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court's November 2009 Order conveys that the Veteran should 
be afforded a new VA examination in connection with his service 
connection claim "to determine whether [the Veteran's] ulcer 
condition," including his "leg ulcers," "may be associated 
with his service-connected appendectomy with postoperative 
adhesions."  Therefore, the Board has no discretion and must 
remand the instant appeal for compliance with the Court's 
November 2009 Order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In addition, the Court determined that VA had to adjudicate 
whether a TDIU was warranted, and directed the Board to remand 
this issue for further development and adjudication.  Thus, on 
remand, any medical opinion obtained should include a 
determination as to whether it is at least as likely as not that 
the Veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  After associating all outstanding 
pertinent records with the claims file, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
nature and etiology of any ulcer disorder, 
including any leg ulcers.  The claims 
folder should be made available and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
The examiner must opine as to whether it 
is at least as likely as not that any such 
diagnosed ulcer condition is related to or 
had its onset in service.  The examiner 
must also opine as to whether it is at 
least as likely as not that the disability 
was caused or aggravated the Veteran's 
service-connected appendectomy with 
postoperative adhesions.  

Further, the examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.  Thereafter, reconsider the Veteran's 
appeal, to include the issue of 
entitlement to a TDIU.  If the benefits 
sought on appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

